Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowance is in response to an interview on 9/8/2022 and also the AFCP response on 08/25/2022.
The proposed claim amendments filed with the AFCP on 08/25/2022 are not entered, and the examiner’s amendments below are entered in their place to place the application in condition for allowance.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in filed on 04/30/2020.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on 9/6/2022 and 9/8/2022.

The application has been amended as follows: 

1.  (Currently Amended)	A coaching system for supporting creation of a document, comprising:      
an information input/output unit;
one or more processing units; and
one or more memory devices including:
answer history data for managing a document type ID that specifies a type of a document to be created, a document configuration ID that specifies a component of a document for each document type, a question ID that specifies a question content, and an answer content of a user in correspondence with each other; and at least one non-transitory storage medium storing at least one program that when executed by the one or more processing units configures the coaching system to perform the steps of:
selecting a question for a user, the selected question corresponding to  a specific combination of values of document type ID, document configuration ID and question ID;        
receiving a current answer from the user to the selected question;        
storing the received current answer from the user in the one or more memory devices;      
reading a past answer of the user for the selected question with respect to a same specific combination of the values of document type ID, document configuration ID, and question ID, the past answer being stored in the answer history data;
calculating a similarity value between the past answer of the user stored in the one or more memory devices and the current answer from the user, the past answer and the current answer each comprising words, and the similarity value being calculated from at least one of: (1) a word occurring in the past and current answer, a type of the word and a frequency of appearance of the word; (2) a word n-gram from  the answer content of the past answer and from the answer content of the current answer; and (3) the type of the word, the frequency of appearance of the word, and the word n-gram, including the synonyms of the word of the answer content of the past answer and the word of the answer content of the current answer;
selecting a topic change question when the similarity value is greater than a predetermined value, and selecting a detail question by referencing the document type ID value and the document configuration ID value when the similarity value is less than the predetermined value; and
presenting the selected topic change question or the selected detail question to the user via the information input/output unit.    
    
2.  (Canceled). 

3.  (Previously Presented)	The coaching system according to claim 1,        
wherein the one or more memory devices store question data for managing the document type ID, the document configuration ID, the question ID, and question content in correspondence with each other,        
wherein the question data is managed so that a plurality of the document configuration IDs correspond to one of the document type IDs, and        
wherein a plurality of the question IDs and the question content are managed so as to correspond to one of the document configuration IDs.        

4.  (Previously Presented)	The coaching system according to claim 1,        
wherein the answer history data that is stored in the one or more memory devices includes a question time and an answer time, and        
wherein the one or more processing units calculate the similarity value based at least in part on a difference between the question time and the answer time.        

5.  (Previously Presented)	The coaching system according to claim 3, wherein the one or more processing units select a question content for the detail question based on the similarity value.        

6.  (Previously Presented)	The coaching system according to claim 3,        
wherein the one or more memory devices store related document data including a document vector corresponding to the document type ID, and        
wherein the one or more processing units calculate the similarity value based on the current answer from the user and the document vector.        

7.  (Currently Amended)	A coaching method for supporting creation of a document, in which a processing unit and a memory device are provided,       
wherein the memory device includes        
answer history data for managing a document type ID that specifies a type of a document to be created, a document configuration ID that specifies a component of a document for each document type, a question ID that specifies a question content, and an answer content of a user in correspondence with each other, and       
wherein the processing unit is configured to carry out the steps of said method, comprising:       
selecting a question for a document creation user, the selected question corresponding to  a specific combination of values of document type ID, document configuration ID and  question ID;        
 receiving a current answer from the user to the selected question and storing the current answer from the user as part of the answer history data,        
reading a past answer of the user for the selected question with respect to a same specific combination of the values of document type ID,  document configuration ID, and question ID, the past answer being stored in the answer history data,        
calculating a similarity value between the past answer of the user and the current answer from the user, the past answer and the current answer each comprising words, and the similarity value being calculated from at least one of: (1) a word occurring in the past and current answer, a type of the word and a frequency of appearance of the word; (2) a word n-gram from  the answer content of the past answer and from the answer content of the current answer; and (3) the type of the word, the frequency of appearance of the word, and the word n-gram, including the synonyms of the word of the answer content of the past answer and the word of the answer content of the current answer,           
selecting a topic change question when the similarity value is greater than a predetermined value, and        
selecting a detail question when the similarity value is less than the predetermined value by referencing the document type ID value and the document configuration ID value.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The searched and cited prior art teaches it is known to select a question, receive an answer to the question, determine a similarity value between a past answer to a current answer to either subsequently select a topic change or detail question. However, the independent claims as amended in the examiner’s amendments above further include an additional combination of using a plurality of different identifiers that would at least implement an identifier combination (document type ID, document configuration ID and question ID), requiring the recited similarity calculation to use at least one of the three claimed similarity calculations and drilling down to a detail question by using at least the document type ID and document configuration ID values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178